

115 HRES 586 IH: Recognizing the growth and importance of minority women-owned businesses.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 586IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Adams (for herself, Ms. Velázquez, Ms. Judy Chu of California, Ms. Clarke of New York, Mrs. Murphy of Florida, Mr. Lawson of Florida, Mr. Espaillat, Mr. Evans, Mr. Schneider, Mrs. Lawrence, Mr. Grijalva, Mr. Hastings, Mr. Butterfield, Mr. Brady of Pennsylvania, Mr. Pallone, Ms. Jackson Lee, Ms. Hanabusa, Mr. Johnson of Georgia, Ms. Norton, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Clark of Massachusetts, Mr. Payne, Mr. Conyers, Mr. Moulton, Mr. Smith of Washington, Mr. Sean Patrick Maloney of New York, Mr. Ellison, Mr. Crist, Ms. Bass, Mr. Carson of Indiana, Mrs. Demings, Mr. McNerney, and Mr. Price of North Carolina) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the growth and importance of minority women-owned businesses. 
Whereas the number of women-owned small businesses increased by 3.5 million from 2007 to 2016; Whereas, for every 10 women-owned businesses launched since 2007, 8 were started by women of color; 
Whereas women now own 38 percent of all businesses in the United States; Whereas there are currently 5 million minority women-owned small businesses; 
Whereas minority women are the fastest growing group of entrepreneurs in the United States; Whereas the number of African-American women-owned firms more than doubled in number, increasing by 112 percent from 2007 to 2016; 
Whereas Latina-owned firms employ 550,400 workers; Whereas there are currently 922,700 Asian-American women-owned small businesses; 
Whereas Native American and Alaska Native women-owned small businesses generated $10.5 billion in revenues as of 2016; and Whereas the number of Native Hawaiian and Pacific Islander women-owned small businesses more than doubled between 2007 and 2016: Now, therefore, be it 
That the House of Representatives recognizes— (1)the growth and importance of minority women-owned businesses;  
(2)that minority women often work in low-paying jobs in the traditional workforce, which means the gender salary gap, child care expenses, and a lack of paid family leave impact women of color more severely than other populations, and expanding access to opportunities for entrepreneurship can help women of color get ahead economically, serve their communities, and care for their families;  (3)that minority women entrepreneurs are paving the way for women-owned businesses; 
(4)that minority women entrepreneurs are an important segment to the United States domestic economy as well as the world’s global economy; and (5)that, in order to sustain the United States economy, we must fully support and encourage the growth of minority women-owned businesses. 
